
	

115 HR 6350 IH: AMBER Alert Nationwide Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 6350
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2018
			Ms. Bordallo (for herself, Ms. Plaskett, Mr. Sablan, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the PROTECT Act to expand the national AMBER Alert system to territories of the United
			 States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the AMBER Alert Nationwide Act of 2018. 2.Cooperation with Department of Homeland SecuritySubtitle A of title III of the PROTECT Act (34 U.S.C. 20501 et seq.) is amended—
 (1)in section 301— (A)in subsection (b)(1), by inserting after gaps in areas of interstate travel the following: (including airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States); and
 (B)in subsection (d), by inserting after Secretary of Transportation the following: , the Secretary of Homeland Security,; and (2)in section 302(c), by inserting after Secretary of Transportation the following: , the Secretary of Homeland Security,.
 3.AMBER Alerts along major transportation routesSection 303 of the PROTECT Act (34 U.S.C. 20503) is amended— (1)in subsection (b), by inserting after Secretary of Transportation the following: (referred to in this section as the Secretary);
 (2)in the heading, by inserting after along highways the following: and major transportation routes; (3)in subsection (a), by inserting after along highways the following: and at airports, maritime ports, border crossing areas and checkpoints, and ports of exit from the United States;
 (4)in subsection (b)— (A)in paragraph (1)—
 (i)by striking other motorist information systems to notify motorists and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; and (ii)by inserting after necessary to notify motorists the following: , aircraft passengers, ship passengers, and travelers;
 (B)in paragraph (2)— (i)in subparagraph (A), by striking other motorist information systems to notify motorists and inserting or other information systems to notify motorists, aircraft passengers, ship passengers, and travelers;
 (ii)in subparagraph (D), by inserting after support the notification of motorists the following: , aircraft passengers, ship passengers, and travelers; (iii)in subparagraph (E), by inserting after motorists, each place it appears, the following: , aircraft passengers, ship passengers, and travelers;
 (iv)in subparagraph (F), by inserting after motorists the following: , aircraft passengers, ship passengers, and travelers; and (v)in subparagraph (G), by inserting after motorists the following: , aircraft passengers, ship passengers, and travelers;
 (5)in subsection (c), by striking other motorist information systems to notify motorists, each place it appears, and inserting other information systems to notify motorists, aircraft passengers, ship passengers, and travelers; (6)by amending subsection (d) to read as follows:
				
					(d)Federal share
 (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 80 percent.
 (2)WaiverIf the Secretary determines that American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands of the United States is unable to comply with the requirement under paragraph (1), the Secretary shall waive such requirement.; 
 (7)in subsection (g)— (A)by striking In this section and inserting In this subtitle; and
 (B)by striking or Puerto Rico and inserting American Samoa, Guam, Puerto Rico, the Northern Mariana Islands, the Virgin Islands of the United States, and any other territory of the United States; and
 (8)in subsection (h), by striking 2004 and inserting fiscal years 2018 through 2022. 4.AMBER Alert communication plans in the territoriesSection 304 of the PROTECT Act (34 U.S.C. 20504) is amended—
 (1)in subsection (b), by inserting in paragraph (4) after with the following a territorial government or; (2)by amending subsection (c) to read as follows:
				
					(c)Federal share
 (1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activities funded by a grant under this section may not exceed 50 percent.
 (2)WaiverIf the Attorney General determines that a territory (American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, or the Virgin Islands of the United States) or an Indian tribe is unable to comply with the requirement under paragraph (1), the Attorney General shall waive such requirement.;  and
 (3)in subsection (d), by inserting before the period at the end the following: , including territories of the United States. 5.Government Accountability Office report (a)In generalNot later than 5 years after the date of the enactment of this Act, the Comptroller General shall conduct a study assessing—
 (1)the implementation of the amendments made by this Act; (2)any challenges related to integrating the territories of the United States into the AMBER Alert system;
 (3)the readiness, education, technological, and training needs of territorial law enforcement agencies in responding to cases involving missing, abducted, or exploited children; and
 (4)any other related matters the Attorney General or the Secretary of Transportation determines appropriate.
 (b)Report requiredThe Comptroller General shall submit a report on the findings of the study required under subsection (a) to—
 (1)the Committees on the Judiciary of the Senate and the House of Representatives; (2)the Committee on Environment and Public Works of the Senate;
 (3)the Committee on Transportation and Infrastructure of the House of Representatives; (4)the Committee on Energy and Natural Resources of the Senate;
 (5)the Committee on Natural Resources of the House of Representatives; and (6)each of the delegates or resident commissioner to the House of Representatives from American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (c)Public availabilityThe Comptroller General shall make the report required under subsection (b) available on a public government website.
			(d)Obtaining official data
 (1)In generalThe Comptroller General may secure information necessary to conduct the study under subsection (a) directly from any Federal agency and from any territorial government receiving grant funding under the PROTECT Act. Upon request of the Comptroller General, the head of a Federal agency or territorial government shall furnish the requested information to the Comptroller General.
 (2)Agency recordsNotwithstanding paragraph (1), nothing in this subsection (d) shall require a Federal agency or any territorial government to produce records subject to a common law evidentiary privilege. Records and information shared with the Comptroller General shall continue to be subject to withholding under sections 552 and 552a of title 5, United States Code. The Comptroller General is obligated to give the information the same level of confidentiality and protection required of the Federal agency or territorial government. The Comptroller General may be requested to sign a nondisclosure or other agreement as a condition of gaining access to sensitive or proprietary data to which it is entitled.
 (3)Privacy of personal informationThe Comptroller General, and any Federal agency and any territorial government that provides information to the Comptroller General, shall take such actions as are necessary to ensure the protection of the personal information of a minor.
 6.Funding from unobligated balancesOf the remaining, unobligated balance of funds made available to the Secretary of Transportation or remaining, de-obligated balance returned to the Secretary by a State under the heading Federal-Aid Highways—Miscellaneous Highway and Highway Safety Programs in Division F of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 289), for the purposes described in section 303(h) of the PROTECT Act (34 U.S.C. 20503(h))—
 (1)$1,500,000, and obligation authority associated with such funds, shall be transferred to the Attorney General for grants to territories of the United States under section 304 of that Act (34 U.S.C. 20504), provided further that, upon transfer, such obligation authority shall be available until used; and
 (2)any remaining unobligated balances shall be available to the Secretary of Transportation for grants to territories of the United States under section 303 of that Act.
			
